Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.3 PUBLIC SERVICE ELECTRIC AND GAS COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Plus Preferred Security Dividend Requirements For the Six Months For the Years Ended Ended June 30, December 31, 2008 2007 2007 2006 2005 2004 2003 (Millions, except ratios) Earnings as Defined in Regulation S-K (A): Pre-tax Income from Continuing Operations $ Fixed Charges Preferred Securities Pre Tax (3 ) (3 ) (7 ) (7 ) (7 ) (7 ) (7 ) Earnings $ Fixed Charges as Defined in Regulation S-K (B) Interest Expense $ Interest Factor in Rentals - Preferred Securities Dividends 2 2 4 4 4 4 4 Adjustment to state Preferred Securities Dividends on a pre- income tax basis 1 1 3 3 3 3 3 Total Fixed Charges $ . Ratio of Earnings to Fixed Charges (A) The term "earnings" shall be defined as pretax income from continuing operations. Add to pretax income the amount of fixed charges adjusted to exclude (a) the amount of any interest capitalized during the period (b) the actual amount of any preferred securities dividend requirements of majority owned subsidiaries (c) preferred stock dividends which were included in such fixed charges amount but not deducted in the determination of pre-tax income. (B) Fixed Charges represent (a) interest, whether expensed or capitalized, (b) amortization of debt discount and premium expense (c) an estimate of interest implicit in rentals and (d) preferred securities dividend requirements of majority owned subsidiaries and preferred stock dividends, increased to reflect the pre-tax earnings requirement for PSE&G.
